                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 ERNEST T. TOMLINSON,

                      Plaintiff,
                                                      Case No. 19-CV-58-JPS-JPS
 v.

 DOMINIC SCIORTINO,
                                                                    ORDER
                      Defendant.


1.       INTRODUCTION

         On April 25, 2019, the Court screened Plaintiff’s complaint and

allowed him to proceed against Defendant on a claim under the Eighth

Amendment for deliberate indifference to his serious medical needs.

(Docket #13). On January 10, 2020, Defendant moved for summary

judgment. (Docket #26). On February 28, 2020, Defendant’s counsel filed a

letter from Plaintiff regarding technical issues at his prison and filed

Plaintiff’s responsive materials with the Court per Plaintiff’s request.

(Docket #42). Defendant replied on February 28, 2020. (Docket #37). Plaintiff

then re-filed his brief in opposition, as well as a sur-reply, on March 13,

2020. (Docket #50 and #51). Defendant filed a motion to strike Plaintiff’s sur-

reply on March 18, 2020. (Docket #52). Additionally, Plaintiff filed a motion

to compel discovery, a motion for extension of time, and a motion to

appoint counsel. (Docket #31, #40, and #41). For the reasons explained

below, Defendant’s motion for summary judgment must be granted.

(Docket #26). Additionally, Defendant’s motion to strike Plaintiff’s sur-

reply, (Docket #52), shall be granted and Plaintiff’s motions, (Docket #31,

#40, and #41), shall be denied as moot.



     Case 2:19-cv-00058-JPS Filed 08/28/20 Page 1 of 9 Document 55
2.       STANDARD OF REVIEW

         Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

         In assessing the parties’ proposed facts, the Court must not weigh

the evidence or determine witness credibility; the Seventh Circuit instructs

that “we leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618

F.3d 688, 691 (7th Cir. 2010). Internal inconsistencies in a witness’s

testimony “‘create an issue of credibility as to which part of the testimony

should be given the greatest weight if credited at all.’” Bank of Ill. v. Allied

Signal Safety Restraint Sys., 75 F.3d 1162, 1170 (7th Cir. 1996) (quoting Tippens

v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986)). The non-movant “need

not match the movant witness for witness, nor persuade the court that [its]

case is convincing, [it] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.       FACTUAL BACKGROUND

         Plaintiff was involved in a car accident in 2017 and sustained a

concussion. Plaintiff also suffered from migraine headaches before being


                               Page 2 of 9
     Case 2:19-cv-00058-JPS Filed 08/28/20 Page 2 of 9 Document 55
incarcerated and regularly took 800 mg Ibuprofen for the pain. In July 2018,

Plaintiff was incarcerated at Dodge Correctional Institution (“DCI”). While

at DCI, Plaintiff was prescribed Topiramate for his migraine headaches. In

November 2018, Plaintiff was transferred to Ozaukee County Jail (“OCJ”).

Plaintiff underwent an initial medical screening at OCJ and his prescription

for Topiramate was continued. Defendant is a Registered Nurse (“RN”) at

OCJ. Plaintiff was provided with the OCJ manual when he arrived. The OCJ

manual requires inmates to fill out a written medical request form for all

non-emergency requests for health care.

       On December 9, 2018, Plaintiff was involved in a fight with another

inmate at OCJ, which lasted five to ten minutes. The other inmate head-

butted and punched Plaintiff twice. Once the inmates were separated,

Plaintiff was taken to a holding cell. There was no nurse on site when

Plaintiff was taken to the holding cell. While in the holding cell, a deputy

looked at Plaintiff’s head and saw that Plaintiff had a lump around a half-

inch in diameter above his left ear. The deputy gave Plaintiff an ice pack

and four packs of Ibuprofen (enough for a few days). Later, Plaintiff was

placed in segregation for twenty-four hours per OCJ’s policy after a fight.

       On December 10, 2018, Plaintiff told a deputy that he wanted to be

seen by a nurse. The deputy told Plaintiff that he needed to fill out a written

request to be seen by a nurse. Plaintiff responded by stating that he should

not have to put in a sick call request in order to be seen by a nurse because

he had been involved in an altercation and, as a result, he should have been

seen immediately.1 The deputy told Plaintiff he would talk to his sergeant.


       While Plaintiff was in other correctional facilities, his experience was that
       1

when an inmate was injured, the inmate was automatically seen by the medical
department.


                            Page 3 of 9
  Case 2:19-cv-00058-JPS Filed 08/28/20 Page 3 of 9 Document 55
       Plaintiff continued to verbally ask to be seen by a nurse on December

11 and 12, 2018. Eventually, on December 12, 2018, Plaintiff used the

electronic kiosk system and wrote that he should not have to submit a

formal written request to be seen by a nurse because he had been involved

in an altercation. A deputy agreed and told Plaintiff he would put Plaintiff

on the list to see a nurse.

       The next day, on December 13, 2018, Plaintiff was seen by Defendant,

an RN at OCJ. Defendant took Plaintiff’s vitals and asked if his head was

hurting. Plaintiff complained that the lump on his head had not changed,

that he could not lay on the left side of his head, and that he was having

flashing pain behind his left eye. Defendant performed a physical

examination of Plaintiff. During the exam, Defendant inspected Plaintiff’s

head and felt the half-inch lump, but felt no warmth and found no gross

deformity. Plaintiff had no cuts or bruising, and the only swelling was the

small lump. Additionally, Plaintiff did not have any restricted movement

in his neck and did not appear to be in acute distress. Defendant checked

Plaintiff’s eyes and found that Plaintiff’s pupils were equal, round, and

reactive to light. Defendant, in his professional judgment as an RN, states

that Plaintiff did not exhibit any signs of a concussion. At the end of the

physical exam, Defendant offered Plaintiff an ice pack and Ibuprofen;

Plaintiff refused the ice pack but took the Ibuprofen. Defendant told

Plaintiff that if Plaintiff had further concerns, he should submit a written

request to be seen by medical staff.

       Based on the physical examination, Defendant, in his professional

judgment, concluded that Plaintiff’s injuries were minor and were

appropriately treated with ice and Ibuprofen, and Plaintiff did not require

further medical treatment. The lump on Plaintiff’s head resolved at some


                            Page 4 of 9
  Case 2:19-cv-00058-JPS Filed 08/28/20 Page 4 of 9 Document 55
point in January 2019. Although Plaintiff disagrees with Defendant, and

asserts that he did require further medical treatment, Plaintiff never

submitted a written request for health care after December 13, 2018.

4.       ANALYSIS

         As noted above, Plaintiff was allowed to proceed on a claim of

deliberate indifference to a serious medical need under the Eighth

Amendment. To sustain this claim, Plaintiff must show: (1) an objectively

serious medical condition; (2) that Defendant knew of the condition and

was deliberately indifferent in treating it; and (3) this indifference caused

him some injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The

deliberate indifference inquiry has two components. “The official must

have subjective knowledge of the risk to the inmate’s health, and the official

also must disregard that risk.” Id. Negligence cannot support a claim of

deliberate indifference, nor is medical malpractice a constitutional

violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011). Even if a defendant recognizes the substantial risk,

he is free from liability if he “responded reasonably to the risk, even if the

harm ultimately was not averted.” Farmer v. Brennan, 511 U.S. 825, 843

(1994). To show that a delay in providing treatment is actionable under the

Eighth Amendment, Plaintiff must also provide evidence that the delay

exacerbated his injury or unnecessarily prolonged pain. Petties v. Carter, 836

F.3d 722, 730–31 (7th Cir. 2016). An objectively serious medical condition is

one that “has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would perceive the need for a

doctor's attention.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A

medical condition need not be life-threatening to be serious; rather, it could

be a condition that would result in further significant injury or unnecessary


                               Page 5 of 9
     Case 2:19-cv-00058-JPS Filed 08/28/20 Page 5 of 9 Document 55
and wanton infliction of pain if not treated. See Reed v. McBride, 178 F.3d

849, 852 (7th Cir.1999).

       4.1    Objectively Serious Medical Condition

       First, the Court must address whether Plaintiff has shown he had an

objectively serious medical condition. Gayton, 593 F.3d at 620. In this case,

Plaintiff suffered an injury in a fight with another inmate, resulting in a half-

inch lump on his head. Plaintiff had no other bruising, cuts, or visible

injuries. Plaintiff was provided an ice pack and several packs of Ibuprofen

to treat his pain. When Plaintiff asked to see a nurse, the deputy told him to

make a written request, per OCJ policy. Plaintiff refused to follow the OCJ

policy to obtain medical care for three days because he did not think he

should have to submit a written request.

       Analogously, in Pinkston v. Madry, the Seventh Circuit found that the

plaintiff’s similar injuries did “not rise to the level of an objectively serious

medical need.” Pinkston v. Madry, 440 F.3d 879, 891 (7th Cir. 2006). The

plaintiff was an inmate who got into a fight which resulted in split lip and

swollen cheek. Id. The court found that this type of injury is not one that

rises to the level of an objectively serious medical need. Id. (citing Davis v.

Jones, 936 F.2d 971, 972–73 (7th Cir. 1991) (one-inch laceration to temple and

scraped elbow)). Additionally, the court noted that it was the plaintiff who

was indifferent to his injuries, because he “failed to formally request

medical attention until approximately four days after the altercation.” Id. at

891.

       Based on the undisputed facts, the Court finds that Plaintiff did not

suffer an objectively serious medical condition when he had a half-inch

lump on the side of his head after a fight. The Seventh Circuit and other

courts have consistently held that injuries similar to Plaintiff’s injury are not


                            Page 6 of 9
  Case 2:19-cv-00058-JPS Filed 08/28/20 Page 6 of 9 Document 55
objectively serious medical conditions.2 Further, Plaintiff’s decision to wait

three days until he used the proper procedure to obtain health care

undermines Plaintiff’s claim that his injury was an objectively serious

medical condition. Thus, Plaintiff fails on the first prong of his claim that

Defendant was deliberately indifferent to a serious medical condition under

the Eighth Amendment.

        4.2     Deliberate Indifference

        The Court will provide a short analysis into why Defendant was not

deliberately indifferent to Plaintiff for the sake of completeness. However,

it is not necessary, as the Court has found that Plaintiff failed the first prong

because he cannot show he had an objectively serious medical condition.

“Only if the objective prong is satisfied is it necessary to analyze the second,

subjective prong, which focuses on whether a defendant′s state of mind was

sufficiently culpable.” Greeno v. Daley, 414 F.3d 645, 652–53 (7th Cir. 2005).

        When Plaintiff finally put in a written request, even one that stated

he shouldn’t have to do so, Defendant saw him the next day. During that

visit, Defendant performed a physical examination, took Plaintiff’s vitals,

and offered him ice and Ibuprofen. It was Defendant’s professional

judgment as an RN that Plaintiff did not need further medical treatment


        See e.g., Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996) (removal of toenail
        2

did not constitute a serious medical need); Steinke v. Hintz, No. 19-CV-1086-PP,
2020 WL 3846376, at *4 (E.D. Wis. July 8, 2020) (plaintiff bit his lip and tongue and
his knee hurt); Conwell v. Johnsen, No. 12 C 10062, 2016 WL 6661169, at *15 (N.D.
Ill. Nov. 9, 2016) (bloody nose, cuts, bruising and swelling from fight); Baird v.
Knopp, No. 13–cv–979–GPM, 2013 WL 6038264, at *4 (S.D. Ill. Nov. 14, 2013)
(bruises on arm and cut on wrist); Carr v. Beth, No. 11-CV-363, 2013 WL 121817, at
*7 (E.D. Wis. Jan. 9, 2013) (scrapes and marks on wrists and forearms, and two
small bumps on head from hitting the floor); Willis v. Scrogum, No. 04–1413, 2006
WL 2597889, at *6–7 (C.D. Ill. Sept. 8, 2006) (abrasions on forehead, cheeks, and
lower lip after a fight).


                            Page 7 of 9
  Case 2:19-cv-00058-JPS Filed 08/28/20 Page 7 of 9 Document 55
after the physical exam. However, Defendant did tell Plaintiff to submit a

written request if he had further concerns, or if Plaintiff wanted to see a

doctor. Plaintiff disagrees with the treatment Defendant provided him and

believes that he should have been referred to a doctor because of his history

of migraines and a concussion the year before.

         However, disagreeing with a medical professional’s treatment does

not amount to deliberate indifference. Id. at 653. In fact, even medical

malpractice does not amount to deliberate indifference. Estelle, 429 U.S. at

105–06; Roe, 631 F.3d at 857. Even if a defendant recognizes the substantial

risk, he is free from liability if he “responded reasonably to the risk, even if

the harm ultimately was not averted.” Farmer, 511 U.S. at 843. “By definition

a treatment decision that’s based on professional judgment cannot evince

deliberate indifference because professional judgment implies a choice of

what the defendant believed to be the best course of treatment.” Zaya v.

Sood, 836 F.3d 800, 805 (7th Cir. 2016).

         In this case, Defendant saw Plaintiff within one day of the written

request for medical care and conducted a physical examination and took

Plaintiff’s vitals. Defendant did not refuse to provide Plaintiff with care.

Instead, Defendant provided the treatment he believed was required for the

injury, and based on the examination Defendant did not believe any further

treatment was necessary. Thus, the Court finds that Defendant did not act

with deliberate indifference to Plaintiff.

5.       CONCLUSION

         Viewing the undisputed facts in the light most favorable to Plaintiff,

the Court finds that it must grant Defendant’s motion for summary

judgment and dismiss this action with prejudice.




                               Page 8 of 9
     Case 2:19-cv-00058-JPS Filed 08/28/20 Page 8 of 9 Document 55
      Accordingly,

      IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #26) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to compel

discovery (Docket #31) be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiff’s motion for extension of

time (Docket #40) be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #41) be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Defendant’s motion to strike

Plaintiff’s sur-reply (Docket #52) be and the same is hereby GRANTED;

and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 28th day of August, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 9 of 9
  Case 2:19-cv-00058-JPS Filed 08/28/20 Page 9 of 9 Document 55
